Citation Nr: 1316296	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  08-03 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an earlier effective date for the award of service connection for tinnitus. 

3.  Entitlement to an earlier effective date for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty from October 2001 to January 2002.  The Veteran also served in the United States Coast Guard Reserves, the Missouri National Guard, and the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran initially requested a travel board hearing in connection with his appeal. However, in a September 2008 statement, the Veteran explained that he wished to withdraw his request for a hearing.  Therefore, the Veteran's hearing request is withdrawn.

In November 2011, the Board issued a decision denying service connection for a right knee disorder and for sleep apnea, and granting service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's November 2011 decision related to the right knee claim, alone, to the United States Court of Appeals for Veterans Claims (the Court).  In August 2012, the Court issued an Order effectuating a joint motion of the parties for partial remand (joint motion).  The issue of entitlement to service connection for a right knee disorder was remanded back to the Board for further action consistent with the joint motion.

The Board notes that in correspondence received from the Veteran in September 2012, he expressed disagreement with the effective dates assigned by way of the April 2012 rating decision for bilateral hearing loss and tinnitus.  These issues are therefore included in the case caption, above, and addressed as appropriate in the remand, below.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination with opinion.

In this case, the Veteran asserts that his right knee disorder was aggravated by active duty, in particular the marching and prolonged standing.  He contends that in-service notes during active duty in 2001/2002 demonstrate that he was treated for aggravation of his previously existing right knee disorder.  

The Board observes that the Veteran's service treatment records do not include an enlistment examination report for the period of active duty from October 2001 to January 2002.  Where the enlistment examination report is missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire, the presumption of soundness attached).  Thus, the Board finds that the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111. 

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder preexisted service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  In this regard, the Board notes that there is sufficient medical evidence indicating that the Veteran's right knee disorder preexisted the Veteran's period of active service.  The medical evidence shows that the Veteran fractured his right tibia in 1994 during his civilian occupation as a police officer.  Thus, there is clear and unmistakable evidence of the pre-service existence of a right knee disorder.  The Board notes that the parties did not dispute this finding in the joint motion.

The Board must, therefore, determine whether the preexisting right knee disorder was aggravated during service.  For the purposes of entitlement to VA compensation benefits, aggravation requires more than that a preexisting disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology.  VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3 2003 (July 16, 2003).  In that the evidence in this case establishes the Veteran's preexisting right knee disability, the question is whether the right knee disability was clearly and unmistakably not aggravated by his active service.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261. Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 1153.

"A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, a medical health assessment completed on October 24, 2001 (when the period of active duty began) noted that the Veteran had a physical condition that precluded walking or running.  He reported that his private physician operated on his knee and that he was restricted from prolonged running, etc. that causes more damage to knee joints.  A December 2001 treatment record noted that the Veteran had a right knee chronic injury, but there were no reported complaints or documentation with respect to the right knee.  Thus, the service treatment records from the Veteran's period of active duty (October 2001 - January 2002) are completely negative for any treatment or complaints regarding the Veteran's right knee (except for noting the existence of a right knee chronic injury).  

In August 2006, the Veteran's private physician submitted a statement opining that continued rigorous use of the knee would aggravate the condition.  In September 2012, the same physician submitted a statement noting that a total knee replacement was required five years earlier, due to the initial injury during the Veteran's civilian police career coupled with "significant aggravation...while doing active duty in the military."  The physician concluded that the Veteran's "preexisting condition of arthritis was aggravated by his military service which predicated him needing a knee replacement."  X-rays were reported to show mild to moderate degenerative arthritis in the right knee.

The private physician, however, did not comment on how any period of active duty permanently worsened the Veteran's right knee disorder.  The physician did not refer to any medical data.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, the private physician did not point to any event or injury during the Veteran's active duty that would have permanently aggravated his right knee disorder.  Consequently, the private opinion is not sufficient, alone, to find that the Veteran's right knee disability was or was not aggravated during his period of active service.  Nonetheless, this opinion does indicate that a total knee replacement was necessary at some time after service, and that the private physician believes that knee replacement was due to the Veteran's active service aggravating the preexisting disability.  

Given that the Veteran clearly has a right knee disability that preexisted service; and given the private physician's opinion, which is supportive of the notion of aggravation, but not supported by a thorough analysis based upon review of the record, the Board concludes that this matter must be remanded in order to afford the Veteran a VA examination to determine the exact nature of any current right knee disability found and to determine whether there is clear and unmistakable evidence that the preexisting right knee disability was not aggravated by active service.  Presently, there is insufficient competent medical evidence on file for VA to make a decision on this claim.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In light of the cumulative record referenced above, the AMC should obtain a VA medical examination related to the Veteran's claimed right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, with regard to the Veteran's claims for an earlier effective date for the award of service connection for both bilateral hearing loss and tinnitus, the Board notes that the Veteran, in September 2012, filed a timely NOD with the April 2012 rating decision that decided these claims.  In particular, following the Board's November 2011 decision granting service connection for bilateral hearing loss and tinnitus, the RO issued a rating decision in April 2012 effectuating the grant and assigning an effective date of February 19, 2008, for both disabilities.  In September 2012, the Veteran submitted a written statement indicating his disagreement with the effective date assigned.  Because the RO did not subsequently issue an SOC addressing these two issues, the Board must remand each to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA joints examination to evaluate his claimed right knee disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  All indicated tests and studies are to be performed.  The examiner should identify the current right knee disability, as well as assess any right knee disability(ies) present during this claim and appeal.  

The examiner should review the entire record, including the pre-service treatment records, service treatment records, and post-service treatment reports, through and including the September 2012 opinion by the private physician.  Based upon a complete review of the record, the examiner should opine as to whether the Veteran's preexisting right knee disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disease.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report.  The examiner should acknowledge and discuss any in-service findings related to the right knee, as well as discuss the findings of the private examiner suggesting that the Veteran's post-service total knee replacement was due to the in-service aggravation of the right knee disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655  (2012).

2.  Thereafter, the RO/AMC should review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the requested examination report and required medical opinion should be reviewed to ensure that they are responsive to and in complete compliance with the directives of this remand and if not, corrective procedures should be implemented.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should readjudicate whether service connection for a right knee disability is warranted.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

4.  Send the Veteran a statement of the case in response to the September 2012 NOD related to the effective dates assigned for the award of service connection for bilateral hearing loss and tinnitus.  These issues were addressed in the April 2012 rating decision.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


